92 F.3d 1171
HCB Contractors, a Texas Partnershipv.Rouse & Associates, Inc., Willard G. Rouse, III, 1650 MarketAssociates, Rouse 1650 Associates One, Third Rouse 1650Associates One A, Third Rouse 1650 Associates Five A,Liberty Place Hotel Associates, Rouse Hotel Associates One,Rouse Hotel Associates Five, Liberty Place RetailAssociates, L.P., Liberty Place Retail Associates One, ThirdLiberty Place Retail Associates One A, Liberty Place ParkingPhase II Associates,
NOS. 95-1724, 95-1727, 95-1725, 95-1728, 95-1726, 95-1729
United States Court of Appeals,Third Circuit.
July 19, 1996

1
Appeal From:  E.D.Pa., Nos. 91-cv-5350, 91-cv-1732


2
AFFIRMED.